FOR IMMEDIATE RELEASE NORWOOD FINANCIAL CORP ANNOUNCES THIRD QUARTER EARNINGS October 30, 2015 - Honesdale, Pennsylvania Lewis J. Critelli, President and Chief Executive Officer of Norwood Financial Corp. (Nasdaq Global Market-NWFL) and its subsidiary, Wayne Bank, announced earnings for the three months ended September 30, 2015 of $1,777,000.This represents a $341,000 decrease from the $2,118,000 earned in the same three-month period of 2014 due to a reduced level of gains from securities sales and a $300,000 increase in the provision for loan losses.Earnings per share (fully diluted) were $.48 in the 2015 period, decreasing from the $.58 earned in the similar period of last year.Net income for the nine months ended September 30, 2015 totaled $5,781,000, which is $335,000 lower than the same period of 2014 primarily due to an additional $500,000 provision to the allowance for loan losses.Earnings per share (fully diluted) for the nine months ended September 30, 2015 totaled $1.57 per share compared to $1.68 per share in the 2014 period.The annualized return on average assets and average equity for the nine month period was 1.05% and 7.65%, respectively. Total assets as of September 30, 2015 were $749.3 million with loans receivable of $543.5 million, deposits of $571.3 million and stockholders’ equity of $101.9 million.Total assets have increased $31.1 million during the past twelve months due primarily to growth in loans which increased $42.7 million, including a $31.0 million increase in commercial lending.Total deposits increased $23.0 million over the past twelve months including a $13.0 million increase in non-interest bearing demand deposits.Stockholders’ equity 1 increased $4.5 million over the past year due principally to the retention of earnings and an increase in accumulated other comprehensive income. Non-performing assets, which include non-performing loans and foreclosed real estate owned, totaled $10.5 million or 1.40% of total assets as of September 30, 2015 compared to $12.1 million or 1.62% of assets as of June 30, 2015 and $10.9 million or 1.52% of total assets as of September 30, 2014.Net charge-offs were $921,000 for the quarter and totaled $1,889,000 for the nine months ended September 30, 2015 compared to $380,000 and $1,317,000, respectively, for the similar periods in 2014.Based on management’s analysis, the Company added $720,000 and $1,760,000 to the allowance for loan losses for the three and nine month periods ended September 30, 2015, respectively, compared to $420,000 and $1,260,000, respectively, for the similar periods in 2014.The increase in the provision for loan losses reflects the higher level of charge-offs in 2015 as well as growth of the loan portfolio.The allowance for loan losses totaled $5,747,000 as of September 30, 2015 and represented 1.06% of total loans, compared to $5,651,000 as of September 30, 2014 and 1.13% of total loans. For the three months ended September 30, 2015, net interest income, on a fully taxable equivalent basis (fte), totaled $6,413,000, which represents a decrease of $54,000 compared to the similar period in 2014.Net interest margin (fte) for the 2015 period was 3.68% compared to 3.92% for the similar period in 2014 due primarily to a 32 basis point decrease in average loan yields reflecting growth and repricing at current market rates.Net interest income (fte) for the nine months ended September 30, 2015 totaled $19,405,000, a decrease of $13,000 compared to the similar period in 2014.Net interest margin (fte) year-to-date for the 2015 period was 3.76% compared to 3.91% in 2014. 2 Other income for the three months ended September 30, 2015 totaled $1,071,000 compared to $1,262,000 for the similar period in 2014.The decrease was due to reduced gains on the sales of investment securities during the period.For the nine months ended September 30, 2015, other income totaled $3,483,000 compared to $3,783,000 in the 2014 period.Gains on the sales of investment securities totaled $508,000 on sales of $28.3 million for the 2015 year-to-date period compared to $904,000 on sales of $38.2 million in the corresponding 2014 period.Excluding gains from the sales of securities, other income improved $96,000 over the first nine months of 2014. Other expenses totaled $4,070,000 for the three months ended September 30, 2015, compared to $4,124,000 in the similar period of 2014.Foreclosed real estate costs decreased $224,000 compared to the same three-month period of last year.For the nine months ended September 30, 2015, other expenses totaled $12,425,000 compared to $12,729,000 for the similar period in 2014, a decrease of $304,000, which includes a $297,000 decrease in foreclosed real estate costs.All other operating expenses decreased $7,000, net. Mr. Critelli commented, “Our earnings in 2015 have been impacted by credit quality issues resulting from the extended period of stress on our local economy and lower real estate values.Working with borrowers experiencing cash flow problems will remain a top priority as we make our way through this challenging economic environment.The ongoing low level of interest rates and the competitive lending environment also continue to place pressure on our net interest margin; however, our year-to-date margin and our capital levels remain well above peer and operating expenses are well controlled.We look forward to serving our growing base of stockholders and customers, as the local economy in Northeast Pennsylvania recovers from the extended economic downturn.” 3 Norwood Financial Corp., through its subsidiary Wayne Bank, operates fifteen offices in Wayne, Pike, Monroe and Lackawanna Counties, Pennsylvania.The Company’s stock is traded on the Nasdaq Global Market, under the symbol, “NWFL”. Forward-Looking Statements The Private Securities Litigation Reform Act of 1995 contains safe harbor provisions regarding forward-looking statements.When used in this discussion, the words “believes”, “anticipates”, “contemplates”, “expects”, and similar expressions are intended to identify forward-looking statements.Such statements are subject to certain risks and uncertainties, which could cause actual results to differ materially from those projected.Those risks and uncertainties include changes in federal and state laws, changes in interest rates, the ability to control costs and expenses, demand for real estate, government fiscal policies, cybersecurity and general economic conditions.The Company undertakes no obligation to publicly release the results of any revisions to those forward-looking statements which may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. Non-GAAP Financial Measures This release references tax-equivalent interest income and net interest income, which are non-GAAP (Generally Accepted Accounting Principles) financial measures.Tax-equivalent interest income and net interest income are derived from GAAP interest income and net interest income using an assumed tax rate of 34%.We believe the presentation of interest income and net interest income on a tax–equivalent basis ensures comparability of interest income and net interest income arising from both taxable and tax-exempt sources and is consistent with industry practice. 4 The following reconciles net interest income to net interest income on a fully taxable equivalent basis: (dollars in thousands) Three months ended September 30 Nine months ended September 30 Net interest income $ Tax equivalent basis adjustment using 34% marginal tax rate Net interest income on a fully taxable equivalent basis $ Contact: William S. Lance Executive Vice President & Chief Financial Officer NORWOOD FINANCIAL CORP 570-253-8505 www.waynebank.com 5 NORWOOD FINANCIAL CORP. Consolidated Balance Sheets (dollars in thousands, except share data) (unaudited) September 30 ASSETS Cash and due from banks $ $ Interest-bearing deposits with banks Cash and cash equivalents Securities available for sale Loans receivable Less: Allowance for loan losses Net loans receivable Regulatory stock, at cost Bank premises and equipment, net Bank owned life insurance Foreclosed real estate owned Accrued interest receivable Goodwill Other intangible assets Deferred tax asset Other assets TOTAL ASSETS $ $ LIABILITIES Deposits: Non-interest bearing demand $ $ Interest-bearing Total deposits Short-term borrowings Other borrowings Accrued interest payable Other liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY Common Stock, $.10 par value, authorized 10,000,000 shares issued:2015: 3,718,018 shares, 2014:3,708,718 shares Surplus Retained earnings Treasury stock, at cost: 2015: 33,299 shares, 2014: 63,019 shares ) ) Accumulated other comprehensive income (loss) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ NORWOOD FINANCIAL CORP. Consolidated Statements of Income (dollars in thousands, except per share data) (unaudited) Three Months Ended September 30, Nine Months Ended September 30, INTEREST INCOME Loans receivable, including fees $ Securities Other 3 1 15 3 Total Interest income INTEREST EXPENSE Deposits Short-term borrowings 19 19 47 62 Other borrowings Total Interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES OTHER INCOME Service charges and fees Income from fiduciary activities Net realized gains on sales of securities 63 Gains (losses) on sales of loans, net 13 ) 43 50 Earnings and proceeds on life insurance policies Other 94 Total other income OTHER EXPENSES Salaries andemployee benefits Occupancy, furniture and equipment Data processing related Taxes, other than income Professional fees FDIC Insurance assessment Foreclosed real estate owned 47 Other Total other expenses INCOME BEFORE TAX INCOME TAX EXPENSE NET INCOME $ Basic earnings per share $ Diluted earnings per share $ NORWOOD FINANCIAL CORP. Financial Highlights (Unaudited) (dollars in thousands, except per share data) For the Three Months Ended September 30 Net interest income $ $ Net income Net interest spread (fully taxable equivalent) % % Net interest margin (fully taxable equivalent) % % Return on average assets % % Return on average equity % % Basic earnings per share $ $ Diluted earnings per share $ $ For the Nine Months Ended September 30 Net interest income $ $ Net income Net interest spread (fully taxable equivalent) % % Net interest margin (fully taxable equivalent) % % Return on average assets % % Return on average equity % % Basic earnings per share $ $ Diluted earnings per share $ $ As of September 30 Total assets $ $ Total loans receivable Allowance for loan losses Total deposits Stockholders' equity Trust assets under management Book value per share $ $ Equity to total assets % % Allowance to total loans receivable % % Nonperforming loans to total loans % % Nonperforming assets to total assets % % NORWOOD FINANCIAL CORP. Consolidated Balance Sheets (unaudited) (dollars in thousands) September 30 June 30 March 31 December 31 September 30 ASSETS Cash and due from banks $ Interest-bearing deposits with banks Cash and cash equivalents Securities available for sale Loans receivable Less: Allowance for loan losses Net loans receivable Regulatory stock, at cost Bank owned life insurance Bank premises and equipment, net Foreclosed real estate owned Goodwill and other intangibles Other assets TOTAL ASSETS $ LIABILITIES Deposits: Non-interest bearing demand $ Interest-bearing deposits Total deposits Other borrowings Other liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ NORWOOD FINANCIAL CORP. Consolidated Statements of Income (unaudited) (dollars in thousands, except per share data) September 30 June 30 March 31 December 31 September 30 Three months ended INTEREST INCOME Loans receivable, including fees $ Securities Other 3 8 4 4 1 Total interest income INTEREST EXPENSE Deposits Borrowings Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES OTHER INCOME Service charges and fees Income from fiduciary activities Net realized gains on sales of securities 63 Gains (losses) on sales of loans, net 13 12 18 82 ) Earnings and proceeds on life insurance policies Other 90 96 94 Total other income OTHER EXPENSES Salaries andemployee benefits Occupancy, furniture and equipment, net Foreclosed real estate owned 47 FDIC insurance assessment 65 95 Other Total other expenses INCOME BEFORE TAX INCOME TAX EXPENSE NET INCOME $ Basic earnings per share $ Diluted earnings per share $ Book Value per share $ Return on average equity (annualized) % Return on average assets (annualized) % Net interest spread (fte) % Net interest margin (fte) % Allowance for loan losses to total loans % Net charge-offs to average loans (annualized) % Nonperforming loans to total loans % Nonperforming assets to total assets % %
